Ketcham, S.
There was nothing laqking to the declaration of an irrevocable trust as to the two bankbooks which were opened by the decedent on June 5, 1916. Since these trusts were irrevocable they were incapable of change by any act of their founder, unless such act was supplemented by the consent of the beneficiaries sufficient to constitute a cancellation.
The single beneficiary of one account did not consent to the return of the bank-book in which she was interested, nor did she, upon the proofs before the court, have any knowledge of such return. The finding, with respect to her, must therefore be that there was no cancellation of the trust.
As to the two beneficiaries of the other account, the book was in the custody of one of them by the decedent’s direction, and such custodian returned the book to her agent upon her request contained in a letter in which she wrote, as the reason for her request, that the agent “ might need her money for expenses.”
The return of the book, when made in response to this request, might have served as a rescission of the trust so far as it covered any amount which the decedent should thereupon use for her expenses, but since no part of the deposit was used by her, and the whole sum involved remained untouched during her remaining days, it must be held that the entire sum continued to the present time subject to the declared trust. Both claims are allowed.
Decreed accordingly.